519 F.2d 1375
90 L.R.R.M. (BNA) 3008, 78 Lab.Cas.  P 11,266
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RUBY CONCRETE COMPANY, Respondent.
No. 75-1076.
United States Court of Appeals,Sixth Circuit.
June 12, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D. C., Emil C. Farkas, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Joseph A. Yocum, Kahn, Dees, Donovan & Kahn, Evansville, Ind., for respondent.
Before CELEBREZZE, McCREE and LIVELY, Circuit Judges.

ORDER

1
This case is before the court upon the petition of the National Labor Relations Board for enforcement of its order.  The decision and order of the Board are reported at 213 NLRB No. 103.  Upon due consideration this court holds that the findings of fact of the Board are supported by substantial evidence on the record as a whole.  The court further concludes that it was within the discretion of the Board to order the respondent to bargain with the union under the facts of this case.  National Labor Relations Board v. Gissel Packing Co., Inc., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).


2
The order of the Board is enforced.